internal_revenue_service number release date index number ------------------------------------- ----------------------------------- ------------------------------------------------- -------------------------------------------- ------------------------------- --------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-119168-09 date july re ---------------------- re ---------------------- -------------------------------------------- legend decedent --------------------------------------------------- date ----------------------- date -------------------------- date -------------------------- date ------------------------- child ------------------------ b ------------------ step-daughter --------------------- bank ------------------------ trust ----------------------------------------------------------- dear --------------- this responds to the letter dated date submitted by your authorized representatives requesting a ruling under sec_2632 and an extension of time under sec_301_9100-3 of the procedure and administration regulations to file pursuant to sec_26_2601-1 a qualified physician’s certification and other evidence that decedent was mentally incompetent at all times on and after date until her death facts plr-119168-09 the facts submitted and representations made are as follows decedent executed her will on date prior to date and died on date after date under the terms of her will the residue of decedent’s estate passed to a testamentary_trust trust for the lifetime benefit of step-daughter under the terms of trust all trust net_income is to be paid to step-daughter for life and on step- daughter’s death the trust is to terminate and the trust corpus is to be distributed in equal shares to step-daughter’s surviving children bank and step-daughter were appointed as co-executors of decedent’s estate and as co-trustees of trust subsequently bank resigned as co-trustee and step- daughter’s child child was appointed as co-trustee the co-executors timely filed decedent's form_706 united_states estate and generation-skipping_transfer_tax return on date step-daughter died on date step-daughter’s child child is currently serving as successor executor and as trustee of trust it is represented that during her lifetime the decedent made no transfers of property that were subject_to the generation-skipping_transfer gst tax and that no part of her available gst_exemption was used or applied to any lifetime transfers further it is represented that under the terms of decedent’s will the only transfer that could potentially be subject_to gst tax was the residuary bequest to trust described above you have requested an extension of time under sec_301_9100-3 of the procedure and administration regulations to file the physician's certification required under sec_26_2601-1 of the generation-skipping_transfer_tax regulations you have also requested a ruling regarding the application of the automatic allocation rules under sec_2632 law and analysis sec_2601 of the code imposes a tax on every generation-skipping_transfer made after date sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip plr-119168-09 sec_2631 as in effect for the tax_year at issue provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death see also sec_26_2632-1 of the generation-skipping_transfer_tax regulations under b c of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations if an individual was under a mental_disability to change the disposition of the individual's property continuously from date until the date of death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual sec_26_2601-1 defines the term mental_disability as mental incompetence to execute an instrument governing the disposition of the decedent's property whether or not there was an adjudication of incompetence and whether or not there has been an appointment of a guardian fiduciary or other person charged with either the care of the decedent or care of the decedent's property sec_26_2601-1 provides that if a decedent has not been adjudged mentally incompetent by a court the executor must file with form_706 either -- a certification from a qualified physician stating that the decedent was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician sec_26_2601-1 provides that the items listed in sec_26_2601-1 will be considered relevant but not determinative in establishing decedent's state of competency under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months plr-119168-09 except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time of days from the date of this letter is granted to file the required physician's certification or other evidence in this case the certification or other evidence should be attached to the form 706-gs t reporting the termination of trust and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form 706-gs t a copy is enclosed for this purpose as discussed above under sec_26_2601-1 the evidence to be submitted will be considered relevant but not determinative in establishing decedent's state of competency if it is determined that trust is not exempt from gst tax pursuant to b c of the tax_reform_act_of_1986 and sec_26_2601-1 then based on the facts submitted and representations made we conclude that the decedent’s unused gst_exemption was allocated to trust pursuant to sec_2632 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-119168-09 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
